Case 4:18-cr-00154-CVE Document 81 Filed in USDC ND/OK on 04/09/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )       Case No. 18-CR-0154-CVE
                                                      )             (20-CV-0284-CVE-FHM)
JAMES WESLEY BARNES,                                  )
                                                      )
                       Defendant.                     )


                                     OPINION AND ORDER

       Now before the Court is the report and recommendation (Dkt. # 79) of a magistrate judge

recommending that the Court deny defendant’s motion to compel (Dkt. # 77). Defendant has filed

a timely objection (Dkt. # 80) to the report and recommendation. Plaintiff, the United States of

America, has not filed a response to defendant’s objection, and the time to do so has expired.

                                        I. BACKGROUND

       Briefly, defendant was charged with sexual exploitation of a child and possession of

methamphetamine with intent to distribute in July 2018. Dkt. # 2. On December 26, 2018,

defendant was charged with possession of child pornography in a new information. Dkt. # 36. On

January 30, 2019, defendant entered a change of plea before the Court, changing his plea from “not

guilty” to “guilty” as to the count in the new information. That day he also entered into a plea

agreement with plaintiff pursuant to Fed. R. Civ. P. 11(c)(1)(C). Dkt. # 49. If accepted by the Court,

the plea agreement dictated that defendant, inter alia, would be sentenced to 180 months

imprisonment. On May 1, 2019, defendant was sentenced to 180 months imprisonment, and
Case 4:18-cr-00154-CVE Document 81 Filed in USDC ND/OK on 04/09/21 Page 2 of 5




judgment was entered. Dkt. # 55. Defendant did not appeal the judgment, and thus his conviction

became final on May 15, 2019. Dkt. # 67, at 3.

       On June 15, 2020, the defendant filed a motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255 (§ 2255 motion). Dkt. # 58. In an opinion and order, dated August

6, 2020, the Court found that, because defendant’s § 2255 motion was filed more than one year after

the deadline to file a notice of appeal, the motion was untimely. Dkt. # 67, at 6. The Court also

denied defendant a certificate of appealability (COA). Id. Defendant then sought a COA from the

Tenth Circuit, but the appellate court denied defendant’s request and dismissed the defendant’s

appeal. Dkt. # 76.

       Defendant then filed a “motion to compel” in this Court, asserting jurisdiction pursuant to

28 U.S.C. § 1361. In that motion, defendant seeks an order compelling defendant’s “[a]ttorney John

Campbell to [p]roduce and [s]erve a copy of any and all [d]ocuments obtained in [the case], both his

own and [p]rosecution[’]s[,] within 10 working days.” Dkt. # 77, at 1. Alternatively, the defendant

requests an order under § 1361 compelling Mr. Campbell “to serve his [d]ocuments on [defendant]

and another [o]rder for [p]rosecution to [p]roduce and serve their [d]iscovery [d]ocuments on

[defendant], both within 10 working days.” Id. The motion was referred to a magistrate judge.

       The magistrate judge issued a report and recommendation that defendant’s motion be denied

because “defendant has not identified a basis for the Court to exercise jurisdiction to grant the relief

he requests.” Dkt. # 79, at 3. First, the magistrate judge found that, as defendant’s attorney, Mr.

Campbell was not “an officer or employee of the United States,” and therefore the Court had no

jurisdiction to compel him to produce documents pursuant to § 1361. Second, the magistrate found




                                                   2
Case 4:18-cr-00154-CVE Document 81 Filed in USDC ND/OK on 04/09/21 Page 3 of 5




that defendant had “not identified a clear, plainly defined, non-discretionary duty on the part of his

former counsel or the government to provide him with discovery at this point.” Id. at 3.

       Defendant objects to that report and recommendation (Dkt. # 80). While he concedes that

there is no jurisdiction to compel his attorney to produce documents,1 defendant still urges that the

Court has jurisdiction over the prosecution pursuant to § 1361, and should compel the prosecution

to produce the requested documents.

                                     II. LEGAL STANDARD

       Without consent of the parties, the Court may refer any applications for post-trial relief made

by individuals convicted of criminal offenses to a magistrate judge for a report and recommendation.

However, the parties may object to the magistrate judge’s recommendation within 14 days of service

of the recommendation. Schrader v. Fred A. Ray, M.D., P.C., 296 F.3d 968, 975 (10th Cir. 2002);

Vega v. Suthers, 195 F.3d 573, 579 (10th Cir. 1999). The Court “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1). The Court may accept, reject, or modify the report

and recommendation of the magistrate judge in whole or in part. Fed. R. Civ. P. 72(b).

                                          III. ANALYSIS

       Defendant objects to the report and recommendation, arguing that the Court has jurisdiction

under 28 U.S.C. § 1361 to compel the prosecution to produce the documents he requests. Dkt. # 80,




1
       Defendant argues that the “documents still require compulsion[,] albeit not [from] Mr.
       Campbell, but [from] the Prosecution as the owing party.” Dkt. # 80, at 2 (emphasis in
       original).

                                                  3
Case 4:18-cr-00154-CVE Document 81 Filed in USDC ND/OK on 04/09/21 Page 4 of 5




at 1-2.2 Section 1361 provides that “[t]he district courts shall have original jurisdiction of any action

in the nature of mandamus to compel an officer or employee of the United States or any agency

thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361. “To be eligible for mandamus

relief, the petitioner must establish (1) that he has a clear right to relief, (2) that the respondent's duty

to perform the act in question is plainly defined and peremptory, and (3) that he has no other

adequate remedy.” Rios v. Ziglar, 398 F.3d 1201, 1206 (10th Cir. 2005). In order to show that

plaintiff’s “duty to perform the act in question is plainly defined and peremptory,” defendant must

demonstrate that plaintiff “owes him a clear nondiscretionary duty.” Marquez-Ramos v. Reno, 69

F.3d 477, 479 (10th Cir. 1995) (quoting Heckler v. Ringer, 466 U.S. 602, 616 (1984)). “The

importance of the term ‘nondiscretionary’ cannot be overstated—the judiciary cannot infringe on

decision-making left to the Executive branch’s prerogative.” Id. at 479. Mandamus is “available

only in extraordinary circumstances.” Western Shoshone Bus. Council v. Babbit, 1 F.3d 1052, 1059

(10th Cir. 1993).

         This Court finds that the magistrate judge was correct in reporting that defendant “has not

identified a clear, plainly defined, non-discretionary duty on the part of . . . the government to

provide him with discovery at this point, post-conviction and after his § 2255 motion was

dismissed.” Dkt. # 79, at 3. Defendant points to nothing that demonstrates the prosecution owes

him a duty to produce discovery in a case that was closed in May 2019. Absent a showing that

defendant is owed a “a clear nondiscretionary duty,” defendant’s motion seeking a writ of mandamus

necessarily fails. Marquez-Ramos, 69 F.3d at 479.


2
        As defendant does not object to the magistrate judge’s conclusion that § 1361 does not
        provide jurisdiction to compel his defense attorney to produce documents, that part of the
        report and recommendation will not be addressed herein. It is accepted.

                                                     4
Case 4:18-cr-00154-CVE Document 81 Filed in USDC ND/OK on 04/09/21 Page 5 of 5




       Defendant also appears to assert that he timely filed his § 2255 motion and that the Court

somehow “delayed” receipt of the motion until defendant’s one year period expired. Dkt. # 80, at

1. To the extent plaintiff re-argues that the dismissal of plaintiff’s § 2255 motion as untimely was

improper, as he did in his replies (Dkt. ## 63, 64) to the government’s motion to dismiss his § 2255

motion (Dkt. # 62), those arguments are addressed in the Court’s August 6, 2020 opinion and order.

They are without merit, and the reasons for rejecting them will not be reiterated herein.

       IT IS THEREFORE ORDERED that the report and recommendation (Dkt. # 79) is

accepted, and the motion to compel (Dkt. # 77) is denied.

       DATED this 9th day of April, 2021.




                                                 5
